Citation Nr: 0703384
Decision Date: 02/02/07	Archive Date: 04/19/07

Citation Nr: 0703384	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-36 622	)	DATE FEB 02 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
prior to March 25, 2003, for coronary artery disease status 
post myocardial infarction with stent implacement.

2.  Whether a June 19, 2001, statement was a valid notice of 
disagreement (NOD) regarding failure to adjudicate and 
mischaracterized issues.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to March 25, 2003.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


VACATUR

The veteran served on active duty from January 1968 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Phoenix, Arizona, and 
then Portland, Oregon.

In a decision entered on November 9, 2006, the Board 
considered the June 2001 filing as an invalid NOD only for 
the issues regarding failure to adjudicate and 
mischaracterized issues, and remanded the issues of 
entitlement to an initial rating in excess of 60 percent 
prior to March 25, 2003, for coronary artery disease status 
post myocardial infarction with stent implacement and 
entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to March 25, 2003.

Subsequently, the RO forwarded to the Board a copy of a death 
certificate documenting that the veteran had died on XX N, 2006, before the Board had entered its decision.  Because 
of the death of the veteran, the Board did not have 
jurisdiction to adjudicate the claims.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

Under the authority of 38 C.F.R. § 20.904, the Board on its 
own motion vacates in its entirety the Board decision entered 
on November 9, 2006.


ORDER

The Board's decision of November 9, 2006, is hereby vacated.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0634750	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-36 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
prior to March 25, 2003, for coronary artery disease status 
post myocardial infarction with stent implacement.  

2.  Whether a June 19, 2001, statement was a valid notice of 
disagreement (NOD) regarding failure to adjudicate and 
mischaracterized issues.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to March 25, 2003.



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from  rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Phoenix, Arizona, and then 
Portland, Oregon.  

During the pendency of this appeal VA sent the veteran a June 
2006 letter advising him that his representative, Richard A. 
LaPointe, Attorney-at-Law, had retired.  Thus, the veteran 
replied that in lieu of appointing another representative, he 
wished to represent himself.  

The issues of a rating in excess of 60 percent prior to March 
25, 2003, for coronary artery disease and entitlement to a 
TDIU prior to March 25, 2003, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A June 2001 statement from the veteran's then-attorney 
disagreed specifically with only two issues that had actually 
been subject to a prior adjudication; other matters 
concerning a failure to adjudicate and mischaracterized 
issues were not part of any prior adjudication.  


CONCLUSION OF LAW

A June 2001 filing cannot be considered a valid NOD for 
issues regarding failure to adjudicate and mischaracterized 
issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, does not apply to 
the pending issue of regulatory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

As described further below, a May 2001 rating decision 
addressed only two claims:  Entitlement to a higher rating 
for coronary artery disease, and entitlement to service 
connection for chronic emphysema.  

The veteran's then-representative filed a June 2001 NOD that 
sought a rating in excess of 60 percent for coronary artery 
disease.  Also, the June 2001 filing stated as follows:  
"The veteran disagrees with all adjudicative determinations 
mentioned in this decision and any enclosures thereto.  The 
veteran also disagrees with the Regional Office's failure to 
adjudicate issues and claims it was required to adjudicate.  
The veteran is specifically referring to issues that may not 
have been discussed but where were reasonably raised by the 
evidence in his VA claims file or in the VA's possession that 
should have been inferred by the Regional Office."  Finally, 
the June 2001 statement noted that "this appeal includes 
adjudicative determinations that were mischaracterized by the 
Regional Office."

The record contains an April 2003 deferred rating decision 
that recited the preceding contentions, and determined that 
the veteran and his attorney should be informed the June 2001 
statement could not be accepted as a NOD for issues that the 
RO failed to adjudicate because a NOD could not be accepted 
for decisions that had not been made.  Also, the RO stated 
that although the veteran's then-representative disagreed 
with decisions that were "mischaracterized," the statement 
could not be accepted as a valid NOD as it was too vague.

As such, the RO issued a May 2003 letter parlaying the 
preceding information, and informed the veteran that the June 
2001 NOD had been accepted for only the two issues that had 
actually been considered in the May 2001 rating decision (an 
increased rating and claim of service connection).  

In response, the representative sent in a May 2003 NOD 
concerning the latter letter, and RO issued a September 2004 
statement of the case on the matter.  In an October 2004 VA 
Form 9, the representative stated that the June 2001 NOD had 
been proper in all respects and the points raised in the 
statement of the case had no merit.  

Under 38 C.F.R. § 20.201, a notice of disagreement is defined 
as a written communication from a claimant and his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  (Emphasis 
added.)  While special wording is not required, the NOD must 
be in terms which can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  

Given the plain language of this regulation, the June 2001 
filing cannot be considered a valid NOD for issues regarding 
failure to adjudicate and mischaracterized issues, because 
neither of these issues were subject to a prior 
"adjudicative determination."  If the veteran's then-
representative had wished the RO to adjudicate some 
unaddressed claim, or re-characterize some issue, he could 
have specified the perceived error.  Allegations of "failure 
to adjudicate" and "mischaracterized issues" are so vague, 
however, that VA had no duty to act further upon them.  Cf. 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that 
VA's duty to assist "is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it.").  

It is noted that in Norris v. West, 12 Vet. App. 413, 420 
(1999), the Court held VA had a duty to "fully and 
sympathetically" develop a veteran's claim.  The Norris 
case, however, dealt with whether a veteran had filed an 
informal claim for a TDIU, and the veteran made specific 
arguments related thereto.  Given that the veteran in this 
case had been then-represented by a private attorney, it 
behooved the attorney to, at the very least, point to some 
particular error on VA's part in either ignoring or 
mischaracterizing a claim, which he failed to do.    


ORDER

A June 2001 filing cannot be considered a valid NOD only for 
issues regarding failure to adjudicate and mischaracterized 
issues, and the appeal is denied to this extent.  


REMAND

As explained herein, the remaining issues must be remanded 
for compliance with VA's duty to notify the veteran of 
relevant information, and other procedural considerations.  

The record contains a June 2000 rating decision that granted 
service connection for nicotine dependence and coronary 
artery disease secondary to nicotine addiction.  The RO found 
a prior January 1999 rating decision, which had originally 
denied the benefit, contained clear and unmistakable error 
because the veteran's claim was received prior to a change in 
law.  Thus, the June 2000 rating decision assigned a 0 
percent disability evaluation for service-connected nicotine 
dependence effective March 17, 1998, and a 10 percent 
disability evaluation for service-connected coronary artery 
disease, post myocardial infarction, stent implacement.  The 
decision noted that a VA examination would be scheduled to 
determine the veteran's METs, and the examination occurred in 
August 2000. 

The veteran submitted a November 2000 VA Form 21-4138 that 
described his various medical problems including congestive 
heart failure.  Also, the veteran included a disability 
certification from Don H. Carlson, D.O., who remarked that 
the chronic emphysema was secondary to years of heavy 
smoking.  Thereafter, a May 2001 rating decision assigned a 
60 percent rating for coronary artery disease status post 
myocardial infarction effective March 18, 1998; the RO noted 
that the effective date was the date of initial entitlement 
because the claim had been in "continuous prosecution."

Thus, the Board has determined that the issue on appeal 
concerns an initial disability rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (holding that at the 
time of an initial award, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings).  

Additionally, the May 2001 rating decision continued to deny 
a claim of service connection for chronic emphysema (which 
had originally been denied as not well-grounded in April 
1999).    

In June 2001, the veteran's then-representative filed a NOD 
concerning the 60 percent rating, and concurrently filed a 
claim for a TDIU.  The RO also accepted the latter filing as 
a NOD concerning the denial of service connection for chronic 
emphysema.  

In March 2003, the veteran underwent a VA examination 
concerning the current severity of his coronary artery 
disease, and an April 2003 rating decision granted a 100 
percent disability rating effective March 25, 2003, the date 
of VA examination.  Also, the RO stated that as it had 
granted a schedular 100 percent evaluation for the veteran's 
heart condition, the issue of a TDIU was rendered moot.

In May 2003, the RO issued a statement of the case concerning 
service connection for a lung condition noted as chronic 
obstructive pulmonary disease and emphysema, and it appears 
that a substantive appeal was not perfected therefrom.

In May 2003, the veteran's then-representative filed a NOD 
concerning the TDIU claim and contended that it should have 
been adjudicated prior to March 25, 2003, when the schedular 
for service-connected coronary artery disease was less than 
100 percent.  The NOD also continued to assert that the 
veteran was entitled to a rating in excess of 60 percent 
prior to March 25, 2003.  

In September 2004, the RO issued a statement of the case that 
addressed only the issues one and two on the cover page of 
this decision.  Thus, the matter of entitlement to a TDIU 
prior to March 25, 2003, must be remanded for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Additionally, because the matter of a rating in excess of 60 
percent prior to March 25, 2003, is subject to Fenderson 
considerations, the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is particularly relevant, 
and the record does not show the veteran has received 
sufficient notification of downstream elements of a 
disability rating and effective date.  Moreover, it does not 
appear that the veteran has otherwise been sufficiently 
notified of the VCAA for this issue, and thus, a final 
decision would not be appropriate without such notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should provide 
information concerning which evidence VA 
will obtain, and which evidence the 
veteran is to provide.  The letter should 
also tell the veteran to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should obtain any outstanding 
VA treatment records from the Tucson VA 
Medical Center including prior to 2000, as 
well as any outstanding treatment records 
from the Portland VA Medical Center.  

3.  The RO should issue a SOC concerning 
the matter of entitlement to a TDIU prior 
to March 25, 2003.  If an appeal is 
properly perfected, the case should be 
returned to the Board.  

4.  After any indicated development, the 
RO should readjudicate the veteran's 
claim for an initial rating in excess of 
60 percent prior to March 25, 2003, for 
coronary artery disease status post 
myocardial infarction with stent 
implacement.  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


